Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In line 22 of paragraph [0036] of the specification, “the SSPR circuitry 112” should be corrected to –the [[SSPR]] SPPR circuitry 112--.
In line 1 of paragraph [0037] of the specification, “the SSPR circuitry 112” should be corrected to – the [[SSPR]] SPPR circuitry 112--.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites the limitation “SPPR circuitry” in line 2. However SPPR abbreviation is not defined in claim 2.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim 7 recites the limitation “the HPPR” in lines 1-2. However HPPR abbreviation is not defined in claim 7.
Appropriate correction is required.

Claims 8-13 are objected to because of the following informalities:
Claim 8 recites the limitation “SSPR circuitry” in lines 4-6, which should be corrected to – [[SSPR]] SPPR circuitry--.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claims 18-20 are objected to because of the following informalities: 
Claim 18 recites the limitation “SPPR circuitry” in line 2. However SPPR abbreviation is not defined in claim 18.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7 recites the limitation "the HPPR" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) in view of KIM et al. (US 20170227605 A1).

As per claim 1, Nale et al. teach a memory device (para. 25, a memory device) comprising: activation circuitry comprising a mode register bit or a control antifuse configured to send an input signal upon activation (para. 39, the memory controller writes a mode register bit in the memory device to indicate the mode that is being entered, an activate command).
However Nale et al. do not explicitly teach a logic element configured to: receive the input signal; and send, upon receiving the input signal, a configuration signal, wherein the configuration signal enables a multiple row repair mode.
KIM et al. (US 20170227605 A1) in an analogous art teach a logic element configured to: receive the input signal; and send, upon receiving the input signal, a configuration signal, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nale et al.’s Patent Application Publication with the teachings of KIM et al. (US 20170227605 A1) by including additionally a logic element configured to: receive the input signal; and send, upon receiving the input signal, a configuration signal, wherein the configuration signal enables a multiple row repair mode.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to repair multiple defective rows in the memory device.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 1 above, and further in view of Wilson et al. (US 20150135038 A1).

As per claim 2, Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 1 (as rejected above).
Nale et al. teach SPPR (para. 39).
However Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach SPPR circuitry configured to: receive the configuration signal, wherein the configuration signal provides a plurality of address rows; enter the multiple row repair mode to repair the provided plurality of address rows; and compare a plurality of stored address rows to the provided plurality of address rows.
Wilson et al. in an analogous art teach that SPPR circuitry (para. 21) configured to: receive the configuration signal, wherein the configuration signal provides a plurality of address rows; enter 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nale et al.’s Patent Application Publication and KIM et al. (US 20170227605 A1)’s Patent Application Publication with the teachings of Wilson et al. by including additionally that SPPR circuitry configured to: receive the configuration signal, wherein the configuration signal provides a plurality of address rows; enter the multiple row repair mode to repair the provided plurality of address rows; and compare a plurality of stored address rows to the provided plurality of address rows.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine input address rows matching the defective address rows of the memory.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 1 above, and further in view of Park et al. (US 20090059682 A1).

As per claim 3, Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 1 (as rejected above).
However Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach that the mode register bit and the control antifuse connect to the logic element via input terminals on the logic element.
Park et al. in an analogous art teach that the mode register bit and the control antifuse connect to the logic element via input terminals on the logic element (para. 33).


This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to select the mode register bit or the control antifuse input signal.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 1 above, and further in view of Nataraj et al. (US 7505295 B1).

As per claim 4, Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 1 (as rejected above).
Nale et al. teach the mode register bit (para. 39) and row replacement (para. 31).
However Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach alternating between single row and multiple row via a switch.
Nataraj et al. in an analogous art teach alternating between single row and multiple row via a switch (col. 3, lines 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nale et al.’s Patent Application Publication and KIM et al. (US 20170227605 A1)’s Patent Application Publication with the teachings of Nataraj et al. by including additionally alternating between single row and multiple row via a switch.



As per claim 5, Nale et al., KIM et al. and Nataraj et al. teach the additional limitations.
Nale et al. teach the mode register bit, a command entry (para. 39) and row replacement (para. 31).
Nataraj et al. teach alternating between single row and multiple row (col. 3, lines 65-67).

As per claim 6, Nale et al., KIM et al. and Nataraj et al. teach the additional limitations.
Nale et al. teach the mode register bit (para. 39), row replacement for soft post-package repair (SPPR) (para. 31).
Nataraj et al. teach alternating between single row and multiple row (col. 3, lines 65-67).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1), KIM et al. (US 20170227605 A1) and Nataraj et al. (US 7505295 B1) as applied to claim 6 above, and further in view of KIM (US 20190051371 A1).

As per claim 7, Nale et al., KIM et al. (US 20170227605 A1) and Nataraj et al. substantially teach the claimed invention described in claim 6 (as rejected above).
Nale et al. teach that the SPPR repairs a single address (para. 31).
However Nale et al., KIM et al. (US 20170227605 A1) and Nataraj et al. do not explicitly teach that the HPPR repairs multiple addresses.
KIM (US 20190051371 A1) in an analogous art teach that the HPPR repairs multiple addresses (para. 57).

This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to repair multiple memory addresses.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) in view of KIM et al. (US 20170227605 A1).

As per claim 8, Nale et al. teach a method for soft post-package repair (SPPR) comprising: sending, via activation circuitry, an input signal from a mode register bit or an antifuse to a logic element (para. 39)
However Nale et al. do not explicitly teach sending, via the logic element after receiving the input signal, a configuration signal to SSPR circuitry; and enabling, via the SSPR circuitry and after receiving the configuration signal, a multiple row address repair mode.
KIM et al. (US 20170227605 A1) in an analogous art teach sending, via the logic element after receiving the input signal, a configuration signal to SSPR circuitry; and enabling, via the SSPR circuitry and after receiving the configuration signal, a multiple row address repair mode (para. 116).



This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to repair multiple defective rows in the memory device.

As per claim 11, Nale et al. and KIM et al. teach the additional limitations.
Nale et al. teach that the mode register bit sends the input signal after receiving a command entry (para. 39).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 8 above, and further in view of  SHIM (US 20160372214 A1).

As per claim 9, Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 8 (as rejected above).
However Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach that the configuration signal is a logic high signal.
SHIM in an analogous art teaches that the configuration signal is a logic high signal (para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nale et al.’s Patent Application Publication and KIM et al. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine repairing multiple rows in the memory.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 8 above, and further in view of Wilson et al. (US 20150135038 A1).

As per claim 10, Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 8 (as rejected above).
However Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach that the multiple row address repair mode compares a plurality of provided addresses to a plurality of stored addresses, and wherein the plurality of provided addresses is determined by the configuration signal.
Wilson et al. in an analogous art teach that the multiple row address repair mode compares a plurality of provided addresses to a plurality of stored addresses, and wherein the plurality of provided addresses is determined by the configuration signal (para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nale et al.’s Patent Application Publication and KIM et al. (US 20170227605 A1)’s Patent Application Publication with the teachings of Wilson et al. by including additionally that the multiple row address repair mode compares a plurality of provided addresses to a plurality of stored addresses, and wherein the plurality of provided addresses is determined by the configuration signal.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 8 above, and further in view of Grannis, III (US 6813739 B1).

As per claim 12, Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 8 (as rejected above).
However Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach that the mode register bit sends the input signal after being activated via a switch.
Grannis, III in an analogous art teaches that the mode register bit sends the input signal after being activated via a switch (col. 35, lines 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nale et al.’s Patent Application Publication and KIM et al. (US 20170227605 A1)’s Patent Application Publication with the teachings of Grannis, III by including additionally that the mode register bit sends the input signal after being activated via a switch.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine to replace a single defective row or multiple defective rows of the memory.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 8 above, and further in view of Tanizaki et al. (US 6163488).

As per claim 13, Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 8 (as rejected above).
However Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach that the antifuse is blown to send the input signal.
Tanizaki et al. in an analogous art teach that the antifuse is blown to send the input signal (col. 5, lines 56-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nale et al.’s Patent Application Publication and KIM et al. (US 20170227605 A1)’s Patent Application Publication with the teachings of Tanizaki et al. by including additionally that the antifuse is blown to send the input signal.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine multiple row repair mode.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1) in view of Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1).

As per claim 14, Gajjewar et al. teach a memory device, comprising: a memory bank comprising a plurality of addressable groups of memory cells, wherein the plurality of addressable groups of 
However Gajjewar et al. do not explicitly teach control circuitry configured to activate an addressable group of the plurality of addressable group, and the control circuitry comprising: first repair circuitry comprising a first non-volatile memory configured to store a first set of addresses corresponding to a first defective addressable group of the plurality of addressable groups repaired in a first mode; second repair circuitry comprising a second non-volatile memory configured to store a second set of addresses corresponding to a second defective addressable group of the plurality of addressable groups repaired in a second mode.
Min et al. in an analogous art teach control circuitry configured to activate an addressable group of the plurality of addressable group, (para. 47)  and the control circuitry comprising: first repair circuitry comprising a first non-volatile memory configured to store a first set of addresses corresponding to a first defective addressable group of the plurality of addressable groups repaired in a first mode (para. 18); second repair circuitry comprising a second non-volatile memory configured to store a second set of addresses corresponding to a second defective addressable group of the plurality of addressable groups repaired in a second mode (para. 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gajjewar et al.’s Patent Application Publication with the teachings of Min et al. by including additionally control circuitry configured to activate an addressable group of the plurality of addressable group, and the control circuitry comprising: first repair circuitry comprising a first non-volatile memory configured to store a first set of addresses corresponding to a first defective addressable group of the plurality of addressable groups repaired in a first mode; second repair circuitry comprising a second non-volatile memory configured to store a second set of addresses corresponding to a second defective addressable group of the plurality of addressable groups repaired in a second mode.

Gajjewar et al. and Min et al. do not explicitly teach activation circuitry comprising a mode register bit or a control antifuse configured to send an input signal upon activation. 
Nale et al. in an analogous art teach that activation circuitry comprising a mode register bit or a control antifuse configured to send an input signal upon activation (para. 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gajjewar et al.’s Patent Application Publication and Min et al.’s Patent Application Publication with the teachings of Nale et al. by including additionally 
activation circuitry comprising a mode register bit or a control antifuse configured to send an input signal upon activation. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine defective memory repair.
Gajjewar et al., Min et al. and Nale et al. do not explicitly teach a logic element configured to: receive the input signal; and send, upon receiving the input signal, a configuration signal, wherein the configuration signal enables a multiple row repair mode of the first defective addressable group or the second defective addressable group.
KIM et al. (US 20170227605 A1) in an analogous art teach a logic element configured to: receive the input signal; and send, upon receiving the input signal, a configuration signal, wherein the configuration signal enables a multiple row repair mode of the first defective addressable group or the second defective addressable group (para. 116).


This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine multiple row repair mode.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1), Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 14 above, and further in view of Park et al. (US 20090059682 A1).

As per claim 15, Gajjewar et al., Min et al., Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 14 (as rejected above).
However Gajjewar et al., Min et al., Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach that the mode register bit and the control antifuse connect to the logic element via input terminals on the logic element.
Park et al. in an analogous art teach that the mode register bit and the control antifuse connect to the logic element via input terminals on the logic element (para. 33).


This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to select mode register or control antifuse input signal.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1), Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 14 above, and further in view of Nataraj et al. (US 7505295 B1).

As per claim 16, Gajjewar et al., Min et al., Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 14 (as rejected above).
Nale et al. teach the mode register bit (para. 39).
However Gajjewar et al., Min et al., Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach alternating between single row testing and multiple row testing via a switch.
Nataraj et al. in an analogous art teach alternating between single row testing and multiple row testing via a switch (col. 3, lines 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gajjewar et al.’s Patent Application Publication, Min et al.’s Patent Application Publication and Nale et al.’s Patent Application Publication and KIM et 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine single or multiple row testing.

As per claim 17, Gajjewar et al., Min et al, Nale et al. and KIM et al. and Nataraj et al. teach the additional limitations.
Nale et al. teach the mode register bit (para. 39) and a command entry (para. 39).
Nataraj et al. teach alternating between single row testing and multiple row testing (col. 3, lines 65-67).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1), Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 14 above, and further in view of Wilson et al. (US 20150135038 A1).

As per claim 18, Gajjewar et al., Min et al., Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 14 (as rejected above).
However Gajjewar et al., Min et al., Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach SPPR circuitry configured to: receive the configuration signal, wherein the configuration signal provides a plurality of address rows; enter the multiple row repair mode to repair the provided plurality of address rows; and compare the first defective group or the second defective group to the provided plurality of address rows.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gajjewar et al.’s Patent Application Publication, Min et al.’s Patent Application Publication and Nale et al.’s Patent Application Publication and KIM et al. (US 20170227605 A1)’s Patent Application Publication with the teachings of Wilson et al. by including additionally that SPPR circuitry configured to: receive the configuration signal, wherein the configuration signal provides a plurality of address rows; enter the multiple row repair mode to repair the provided plurality of address rows; and compare the first defective group or the second defective group to the provided plurality of address rows.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine defective memory rows.

As per claim 19, Gajjewar et al., Min et al, Nale et al., KIM et al. and Wilson et al. teach the additional limitations.
Wilson et al. teach that the SPPR circuitry comprises a plurality of logic elements, and wherein each logic element of the plurality of logic elements compares a provided address row from the plurality of address rows to a defective address row of the first defective group or the second defective group (para. 15, para. 47).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1), Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1),  KIM et al. (US 20170227605 A1) and Wilson et al. (US 20150135038 A1) as applied to claim 18 above, and further in view of KIM (US 20190051371 A1).

As per claim 20, Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Wilson et al. substantially teach the claimed invention described in claim 18 (as rejected above).
However Gajjewar et al., Min et al., Nale et al., KIM et al. (US 20170227605 A1) and Wilson et al. do not explicitly teach that the configuration signal enables the SPPR circuitry to repair the plurality of address rows as a hard post-package repair.
KIM (US 20190051371 A1) in an analogous art teach that the configuration signal enables the SPPR circuitry to repair the plurality of address rows as a hard post-package repair (para. 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gajjewar et al.’s Patent Application Publication, Min et al.’s Patent Application Publication, Nale et al.’s Patent Application Publication, KIM et al. (US 20170227605 A1)’s Patent Application Publication and Wilson et al.’s Patent Application Publication with the teachings of KIM (US 20190051371 A1) by including additionally that the configuration signal enables the SPPR circuitry to repair the plurality of address rows as a hard post-package repair.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to repair plurality of defective rows.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gajjewar et al. (US 20080259701 A1), Min et al. (US 20060092725 A1), Nale et al. (US 20200185052 A1) and KIM et al. (US 20170227605 A1) as applied to claim 14 above, and further in view of Yoko (US 9805828 B1).

As per claim 21, Gajjewar et al., Min et al., Nale et al. and KIM et al. (US 20170227605 A1) substantially teach the claimed invention described in claim 14 (as rejected above).
However Gajjewar et al., Min et al., Nale et al. and KIM et al. (US 20170227605 A1) do not explicitly teach that the control circuitry comprises third repair circuitry comprising a volatile memory configured to store an address corresponding to a third defective addressable group repaired in a soft post-packaging repair, and wherein the logic element is configured to compare a received address with the address stored in the volatile memory.
Yoko in an analogous art teach that the control circuitry comprises third repair circuitry comprising a volatile memory configured to store an address corresponding to a third defective addressable group repaired in a soft post-packaging repair, and wherein the logic element is configured to compare a received address with the address stored in the volatile memory (col. 3, lines 62-67; col. 4, lines 11-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gajjewar et al.’s Patent Application Publication, Min et al.’s Patent Application Publication and Nale et al.’s Patent Application Publication and KIM et al. (US 20170227605 A1)’s Patent Application Publication with the teachings of Yoko by including additionally that the control circuitry comprises third repair circuitry comprising a volatile memory configured to store an address corresponding to a third defective addressable group repaired in a soft post-packaging repair, and wherein the logic element is configured to compare a received address with the address stored in the volatile memory.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111


/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111   
                                                                                                                                                                                                     /CYNTHIA BRITT/Primary Examiner, Art Unit 2111